DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  
In claim 22, on line 2, it appears that the word “tire” is missing between “when the” and “will soon”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 11-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carresjō et al. (US 2010/0256946, hereafter Carresjo) in view of Brinton et al. (US 2006/0081697, hereafter Brinton)
	With respect to claim 1, Carresjo teaches a tire pressure sensor device (par. 9-11) for a wheel of an aircraft (par. 204) wherein the tire pressure sensor device comprises: a housing; a pressure sensor configured to measure an internal pressure of a tire, a temperature sensor configured to measure a temperature local to the tire, a memory unit local to the tire configured to store data, and a control unit local to the tire arranged to record in the memory unit data in respect of multiple readings over time, wherein the housing accommodates at least the control unit and the memory unit, and the data stored in the memory unit for each of the readings includes an indication of a time of the reading, an actual pressure as measured by the pressure sensor, and a temperature as measured by the temperature sensor, and the memory unit includes an indication of a reference tire pressure for the tire, wherein the reference pressure is an expected tire pressure for the tire at a given temperature and including a device arranged to compare the reference pressure with the actual pressure and to indicate whether the actual pressure is suggestive that the tire is, or soon will be, underinflated. (par. 9-14, 60-62, 142-149)
	Carresjo does not explicitly teach wherein the memory unit is configured to be read by a handheld device arranged to compare the reference pressure with the actual pressure and to indicate whether the actual pressure is suggestive that the tire is, or soon will be, underinflated.
	Brinton teaches a tire pressure sensor device for a wheel included in a landing gear of an aircraft (vehicle par. 77) wherein the tire pressure sensor device comprises: a pressure sensor (sensor 524, par. 88) configured to measure an internal pressure of a tire, a temperature sensor (sensor 524, par. 88) configured to measure a temperature local to the tire, a memory unit local to the tire configured to store data, a control unit local to the tire arranged to record in the memory unit data of the measured pressure and temperature, and a communication module configured to transmit the data stored in the memory unit to a handheld portable reader device external to the aircraft. (pars. 79-84, Figs. 17A-C)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Carresjo to communicate data to a handheld portable reader device, as taught by Brinton, in order to readily collect the sensor data during an inspection process.
	With respect to claim 2, Carresjo, as modified by Brinton, teaches a communication module facilitating secure wireless communication with the handheld device. (Carresjo, par. 60-62)
With respect to claim 6, Carresjo, as modified by Brinton, teaches the housing accommodates: at least a part of the pressure sensor, at least a part of the temperature sensor, and a local source of electric power. (Carresjo, par. 60-62, 142)
	With respect to claim 11, Carresjo teaches a system for monitoring aircraft tire pressures, the system comprising: a tire pressure sensor device (par. 9-11) for a wheel of an aircraft (par. 204), wherein the tire pressure sensor device comprises: a housing, a pressure sensor configured to measure an internal pressure of a tire on the wheel, a temperature sensor configured to measure a temperature local to the tire, a memory unit local to the tire configured to store data, a control unit local to the tire arranged to record in the memory unit data in respect of multiple readings over time, and a communications module configured for wireless communication; wherein the housing accommodates at least the control unit and the memory unit, and the data so recorded for each of the multiple readings includes an indication of a time of the reading, an actual pressure as measured by the pressure sensor, and a temperature as measured by the temperature sensor, and the memory unit includes an indication of a reference tire pressure for the tire, wherein the reference pressure is an expected tire pressure for the tire at a given temperature, and a device to compare the reference pressure with the actual pressure and to indicate whether the actual pressure is suggestive that the tire is, or soon will be, underinflated. (par. 9-14, 60-62, 142-149)
	Carresjo does not explicitly teach a handheld device configured for wireless communication with the tire pressure sensor device to download data from the memory unit, to compare the reference pressure with the actual pressure and to indicate whether the actual pressure is suggestive that the tire is, or soon will be, underinflated.
Brinton teaches a tire pressure sensor device for a wheel included in a landing gear of an aircraft (vehicle par. 77) wherein the tire pressure sensor device comprises: a pressure sensor (sensor 524, par. 88) configured to measure an internal pressure of a tire, a temperature sensor (sensor 524, par. 88) configured to measure a temperature local to the tire, a memory unit local to the tire configured to store data, a control unit local to the tire arranged to record in the memory unit data of the measured pressure and temperature, and a communication module configured to transmit the data stored in the memory unit to a handheld portable reader device external to the aircraft. (pars. 79-84, Figs. 17A-C)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Carresjo to communicate data to a handheld portable reader device, as taught by Brinton, in order to readily collect the sensor data during an inspection process.
With respect to claim 12, Carresjo, as modified by Brinton, teaches a plurality of tire pressure sensor devices, each of which is configured to measure the internal pressure of a different tire of the aircraft.  (Carresjo, par. 170) Although they do not explicitly teach wherein the handheld device is configured to download data from the memory unit of each sensor substantially at the same time, this is a well-known capability of remote systems and would be an obvious modification of the system in order to receive a larger amount of data in a shorter period of time.
With respect to claim 13, although Carresjo, as modified by Brinton, does not explicitly discuss wherein wireless communication between the tire pressure sensor device and the handheld device is encrypted, this is a well-known capability of handheld systems and would be an obvious modification of the system in order to prevent unauthorized persons from readily intercepting and using the data.
	With respect to claim 14, Carresjo teaches a method of monitoring the pressure of a tire on an aircraft comprising: a control unit causing a measurement to be taken of actual tire pressure and of an associated temperature local to the tire, the control unit recording, in a memory unit, data including an indication of the time at which the measurement is taken, an indication of the actual tire pressure and an indication of the associated temperature, the control unit recording, in the memory unit, an indication of a reference tire pressure for the tire, wherein the reference pressure is an expected tire pressure for the tire at a given temperature, reading,  the data including the indication of the time at which the measurement is taken, the indication of the actual tire pressure and the indication of the temperature, and the indication of the reference tire pressure, comparing the reference pressure with the actual pressure and indicating whether the actual pressure is suggestive that the tire is, or soon will be, underinflated. (par. 9-14, 60-62, 142-149)
Carresjo does not teach the reading takes place using a handheld device external to the tire pressure sensor device, or comparing, using the handheld device, the reference pressure with the actual pressure, and indicating whether the actual pressure is suggestive that the tire is, or soon will be, underinflated. 
Brinton teaches a tire pressure sensor device for a wheel included in a landing gear of an aircraft (vehicle par. 77) wherein the tire pressure sensor device comprises: a pressure sensor (sensor 524, par. 88) configured to measure an internal pressure of a tire, a temperature sensor (sensor 524, par. 88) configured to measure a temperature local to the tire, a memory unit local to the tire configured to store data, a control unit local to the tire arranged to record in the memory unit data of the measured pressure and temperature, and a communication module configured to transmit the data stored in the memory unit to a handheld portable reader device external to the aircraft. (pars. 79-84, Figs. 17A-C)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Carresjo to communicate data to a handheld portable reader device, as taught by Brinton, in order to readily collect the sensor data during an inspection process.
	With respect to claim 18, Carresjo, as modified by Brinton, teaches the control unit is mounted to a wheel which includes the tire. (Carresjo, par. 60-62, 142)

Claim 3-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carresjo in view of Brinton as applied above, and further in view of Lhuillier et al. (US 8,688,324, hereafter Lhuillier)
With respect to claims 3-5 and 15, Carresjo, as modified by Brinton, teaches all that is claimed, as in the above rejection. Carresjo also teaches the tire pressure sensor device includes a motion sensor. (accelerometer, par. 60-62, 147)
Carresjo does not explicitly teach that the control unit is configured to detect with the use of the motion sensor at least one of (a) whether the aircraft is in flight, and (b) whether the aircraft is on the ground, in order to record in memory both data relating to a reading taken when the aircraft is on the ground and data relating to a reading taken when the aircraft is in flight, including recording an indication of whether the aircraft is on the ground or in flight.
Lhuillier teaches a tire pressure sensor device, 201, including a motion sensor, 205, for sensing data allowing a control unit, 211, to determine a movement mode of the vehicle (col. 7, lines 4-47)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the motion sensor of Carresjo to provide data to determine whether an aircraft is in flight or on the ground and record date while the aircraft is both on the ground and in flight, as Lhuillier teaches this type of information is useful in evaluating sensor data.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carresjo in view of Brinton as applied above, and further in view of Sharpe et al. (US 5,228,337, hereafter Sharpe)
With respect to claims 19-21, Carresjo, as modified by Brinton, teaches all that is claimed, as in the above rejection, except wherein the reference tire pressure correlates to a given temperature, and the control unit is configured to normalize a measured pressure value of the internal pressure of the tire provided by the pressure sensor using the measured temperature corresponding to the measured pressure value, wherein the normalized pressure value is the actual pressure as measured by the pressure sensor and the handheld unit is configured to compare the reference pressure to the normalized measured pressure value and use the comparison to indicate whether the normalized measured pressure value is suggestive that the tire is, or soon will be, underinflated.
However, it is well known to normalize pressure sensor readings based upon a measured temperature. For example, Sharpe teaches a tire pressure sensor device which measures a tire pressure and a tire temperature, having a control unit which is configured to normalize a measured pressure value of the internal pressure of the tire provided by the pressure sensor using the measured temperature corresponding to the measured pressure value, wherein the normalized pressure value is the actual pressure as measured by the pressure sensor. (col. 1, lines 53-59, col. 5, lines 16-28)
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the invention of Carresjo to include using the measured temperature to normalize the pressure value, as taught by Sharpe, in order to provide more accurate pressure measurements over a range of temperatures.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carresjo in view of Brinton as applied above, and further in view of Boss et al. (US 2012/0296515, hereafter Boss.
With respect to claim 22, Carresjo, as modified by Brinton, teaches all that is claimed, as in the above rejection, except wherein the handheld device is configured to indicate when the tire will soon be underinflated based on a trend in pressure reduction for each of a plurality of readings over time.
Boss teaches a tire pressure device which is configured to indicate when a tire will soon be underinflated based on a comparison of a reference pressure and an actual pressure and a trend in pressure reduction for each of a plurality of readings over time. (par. 30)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the device of Carresjo to consider a trend in pressure reduction to indicate when a tire will soon be underinflated, as taught by Boss, in order to provide additional information regarding the status of the vehicle tires.

Allowable Subject Matter
Claims 7-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 7 and 16, the prior art fails to teach or render obvious a tire pressure sensor device and method as claimed, particularly where in the control unit records the data specifically when a wheel to which the tire is attached is not spinning.

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Carresjo, as modified by Brinton, does not teach a device that makes a determination that a tire is underinflated, the examiner respectfully disagrees. As previously discussed, although there is no explicit discussion of “underinflation”, Carresjo teaches monitoring pressure to “identify and correct before various modes of failure cause breakdown, accident or delay…” (par. 51) including identifying the problem that “(a) the air pressure P in the tire 30 is too low” (par. 52) which would appear to satisfy a determination that a tire is underinflated. Carresjo also teaches monitoring of “sudden depressurization of a tire” (par. 140) which is, broadly speaking, a determination that a tire is underinflated. It appears that applicant may be concerned with a more specific mode of determination, however the current claim language is fully satisfied by the teachings of the prior art. 
In addition, Carresjo teaches a data memory field which “changed from “VALID” to “INVALID” as soon as said pressure, measured by said pressure sensor falls below said predetermined threshold value.” This explicitly shows an determination that the pressure is below a reference value and therefore underinflated. (par. 13)
Applicant’s further argument that this does not describe a state of being underinflated is not persuasive.  A tire with a pressure below a reference value is inflated below a desired level and therefore must be considered to be underinflated. Applicant’s argument regarding the nature of the threshold pressure in Carresjo is not persuasive, as applicant’s claim language does not further limit the meaning of “underinflated”. If applicant wishes the claim to be limited to situations having a particular threshold pressure, or to “most situations where the tire is underinflated”, applicant should include claim language to this effect. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Brinton teaches the advantageous use of a handheld device to collect sensor data during an inspection process. Therefore, it would have been obvious to one having ordinary skill in the art to use such a device to collect data from the sensor system of Carresjo in order to have the information readily available for an inspection process, such as that taught by Brinton.
Applicant’s argument that there is no motivation to combine other, more specific elements of the inventions, is therefore unpersuasive.
In response to applicant’s argument with respect to claim 12, that the prior art does not teach or suggest simultaneous downloads from multiple memory units at multiple tires, the above rejection does not rely upon this explicit teaching. Although applicant argues that modifying the invention of Brinton for simultaneous downloads would render the invention unsatisfactory for its intended purpose, the examiner is not persuaded. The intended purpose of Brinton is to collect data and therefore a modification to collect more data, more quickly, would merely be an obvious improvement to the function, not at all rendering it incapable of operation.
In response to applicant’s arguments with respect to claims 2-5 and 15, in view of Lhuillier, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Lhuillier teaches monitoring the pressure during different modes of operation and therefore one having ordinary skill in the art, applying the teachings of Lhuillier to the system of Carresjo, as modified by Brinton, would find it obvious to monitor the pressure during the different modes of operation of an aircraft, which would include while the aircraft is on the ground and in flight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853